{¶ 1} I respectfully dissent from the majority's decision finding the zoning resolution as it applies sub judice unconstitutional. I do agree however, the trial court erred when it determined it would not consider de novo evidence of undue hardship because such evidence was not presented at the hearing before the Board of Zoning Appeals. Accordingly, I would reverse the trial court's judgment and remand the matter to the trial court for its consideration of whether appellant's evidence at the administrative appeal was sufficient to establish undue hardship and, as a result, find the zoning resolution is unconstitutional as applied to appellant's property.
JUDGE WILLIAM B. HOFFMAN